DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/15/2022 has been entered, claims 1-3, 5-7, 10-15 and 19 are cancelled and claims 21-26 are new, thus claims 4, 8-9, 16-18 and 20-26 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
 	Claims 4, 8-9, 16-18 and 20-26 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a mask adapted for an organic light-emitting diode (OLED) display panel comprising “a half-shadow area disposed between the full-shadow area and the full-transparent area, wherein a plurality of non-transparent stripes are disposed on an area on the transparent substrate corresponding to the half-shadow area in a predetermined
arrangement, a width of each of the non-transparent stripes gradually decreases in a
direction from the full-shadow area to the full-transparent area, and the non-transparent
stripes have a light opacity for light of a predetermined color greater than or equal to
the first predetermined threshold” as recited in claim 4; 	a mask adapted for an organic light-emitting diode (OLED) display panel comprising “a half-shadow area disposed between the full-shadow area and the full-transparent area, wherein a plurality of non-transparent stripes are disposed on an area on the transparent substrate corresponding to the half-shadow area in a predetermined
arrangement and are spaced apart from each other at gaps gradually decreasing in a
direction from the full-shadow area to the full-transparent area, and the non-transparent
stripes have a light opacity for light of a predetermined color greater than or equal to
the first predetermined threshold” as recited in claim 21; and  	a mask adapted for an organic light-emitting diode (OLED) display panel comprising “a full-shadow area, wherein an area on the transparent substrate corresponding to the full-shadow area is covered with an opaque film made of at least one of silver and copper, and the opaque film has a light opacity for light of a predetermined color greater than or equal to a first predetermined threshold” in combination with “a half-shadow area disposed between the full-shadow area and the full-transparent area, wherein a plurality of non-transparent stripes made of chromium having a light opacity of 100% are disposed on an area on the transparent substrate corresponding to the half-shadow area in a predetermined arrangement, and the non-transparent stripes have a light opacity for light of a predetermined color greater than or equal to the first predetermined threshold” as recited in claim 24.

 	Claims 8-9, 16-18, 22-23 and 25-26 are also allowed for further limiting and depending upon allowed claims 4, 21 and 24.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892